On September 26, 2012, the Defendant was sentenced for COUNT I: Assault With a Weapon, a felony, in violation of Section 45-5-213, MCA, Ten (10) years to Department of Corrections, Ten (10) years suspended; and other terms and conditions given in the Judgment on September 26, 2012.
On March 13, 2013, the Defendant’s suspended sentence imposed on September 26,2012, was revoked by the Court. The Defendant was sentenced to Ten (10) years to Montana State Prison, no eligibility for parole for the first Five (5) years, and other terms and conditions given in the Judgment on March 13, 2013.
On August 2,2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
*58DATED this 26th day of September, 2013.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 2nd day of August, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.